Citation Nr: 0823849	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  97-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include folliculitis.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to a compensable rating for bilateral 
pterygium.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.   

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1996 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In May 2004, the Board found sufficient new and material 
evidence to reopen a claim for service connection for a skin 
condition of the scalp due to Agent Orange.  The Board then 
remanded that claim, along with the other issues listed on 
the title page of this decision, to VA's Appeals Management 
Center (AMC) for development.  

In January 2000, the veteran testified before a veteran's law 
judge who is no longer employed at the Board.  In March 2008, 
the veteran declined another hearing. 

The claims for service connection for a skin disorder, to 
include folliculitis, a right hip disability, and bilateral 
hearing loss disability are addressed in the REMAND portion 
of the decision below and REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

No vision loss of any kind has been attributed by competent 
medical evidence to service-connected bilateral pterygium.  


CONCLUSION OF LAW

The criteria for a compensable schedular rating for bilateral 
pterygium are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.84a, Diagnostic Code 6034 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) and VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  These notices must be provided 
prior to an initial unfavorable decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, VA's 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of notice 
followed by readjudication of the claim) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, cures a timing defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial decision by way of a letters sent to the claimant 
in September 2004 and January 2008 that address each notice 
element.  The letters informed the claimant of what evidence 
is required to substantiate the claim and of the claimant's 
and VA's respective duties for obtaining evidence.  The 
claimant was asked to submit evidence and/or information in 
his possession.  Although the notice letters were not sent 
before the initial decision, the May 2004 VA remand cured the 
timing error.  The claimant has been afforded opportunity to 
participate in his claim and has been allowed time to 
respond.  VA has readjudicated the case by way of a rating 
decision or supplemental statement of the case issued after 
notice was provided.  For these reasons, it is not unfairly 
prejudicial to the claimant for the Board to adjudicate the 
claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
treatment reports and examination reports.  The claimant 
submitted private medical reports.  VA provided three 
hearings and opportunity to set forth his contentions.  

The claimant was afforded several VA medical examinations.  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claim that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service treatment records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A pterygium is a wing-like membrane from the conjunctiva to 
the cornea, Dorland's Illustrated Medical Dictionary 1384 
(28th ed. 1994).  Service connection for bilateral pterygium, 
post operative, has been in effect since December 1984.  The 
RO assigned a noncompensable rating under Diagnostic Code 
6034.  

38 C.F.R. § 4.84a, Diagnostic Code 6034, a rating is to be 
assigned for vision loss, if any.  The VA Schedule for Rating 
Disabilities (Rating Schedule) does not distinguish between 
unilateral and bilateral pterygium.  Vision loss is not 
further defined in the Rating Schedule, although the schedule 
does contain ratings for impairment of visual acuity, 
impairment of field of view, impairment of muscle function, 
and for blindness, as well as for other eye injury and 
disease.  See 38 C.F.R. §§ 4.75, 4.76, 4.77, 4.79, 4.84a 
(2007).  

In August 1996, the veteran requested that his eye condition 
be evaluated.  In October 1996, he reported constant redness 
and burning in his eyes with pain and loss of vision.  

In August 2000, the veteran testified before a former 
Veterans Law Judge that he worked as a deputy sheriff.  He 
testified that he had been using eye drops to mask symptoms 
since 1974.  His eye symptoms were not vision-related; 
rather, they were burning and pain aggravated by warm 
weather, heat, and smoke.

A May 2001 VA ear disease examination report notes that 
pterygiums were removed from both eyes in the 1970s.  Other 
relevant medical history included bilateral cataract surgery, 
laser treatment for bilateral retina hemorrhage, and diabetes 
mellitus.  

During an August 2001 VA ophthalmology examination, the 
examiner indicated that pterygium was not present, but also 
noted a visual disability from pterygium. 

In May 2004, the Board remanded the case, requesting that a 
physician identify any loss of vision caused by bilateral 
pterygiums.  In May 2005, the veteran underwent a VA eye 
examination.  The examiner noted that the corneas were clear 
and that pterygium was not present at the examination.  Thus, 
the medical evidence does not establish that there is a 
vision loss due to bilateral pterygium.  

Concerning the veteran's claim of vision loss due to 
pterygiums, he is not competent to associate vision loss with 
pterygiums.  His own lay statements are competent evidence 
with regard to descriptions of symptoms of disease or 
disability or an injury, but when the determinative issue 
involves a question of causation expertise, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  38 C.F.R. § 3.159; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional); See also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006) (The Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  If the 
Board concludes that the lay evidence presented by a veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.  

In this case, the Board concludes that the veteran does not 
have the medical expertise to associate any vision loss with 
pterygiums.  Because vision loss due to pterygium is not 
established, the criteria for a compensable rating under any 
pertinent Diagnostic Code are not more nearly approximated.  
Furthermore, the service-connected pterygium disability has 
not exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  
Assignment of a staged rating is therefore unwarranted.  
Hart, supra. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a compensable schedular 
disability rating for bilateral pterygium is therefore 
denied.  

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96.


ORDER

A compensable rating for bilateral pterygium is denied.


REMAND

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Skin Disorder Including Folliculitis

In May 2004, the Board requested that a VA dermatologist 
evaluate each skin disorder found and to address the 
likelihood that such disorder is related to military service, 
to include exposure to Agent Orange.  

An April 2005 VA dermatology compensation examination report 
notes erythematous to hyperpigmented follicular papules over 
the posterior scalp and both arms, alopecia of the anterior 
scalp with complete loss of follicle, and mild alopecia of 
the lateral eyebrows and the "dorsal arm."  The diagnosis 
was folliculitis decalvans with secondary scarring alopecia.  
After reviewing the claims files, the dermatologist 
dissociated these findings from exposure to Agent Orange or 
other chemicals during active service.  However, the 
dermatologist failed to address whether any current skin 
condition was directly related to active service.  

A direct relationship between current skin disorders and 
active service is plausible because the veteran's service 
treatment records (STRs) contain skin-related complaints.  
Infected lesions of the right hand and forefinger were noted 
in August 1968, shortly after arriving in Vietnam.  A 
February 1969 report notes purulent discharge from the right 
hand for several days.  Another February report notes a 
chronic ulcer of a finger of the right hand of undetermined 
etiology and yet another notes that the ulcer was growing and 
that an Oriental sore was considered.  A March 1969 report 
notes an infection on the left arm.  The veteran's DD Form 
214 reflects that he served in a tropical climate (Vietnam) 
from July 1968 to July 1969.

Concerning lesions on the right arm, the April 2005 VA 
dermatology compensation examination report reflects the 
right arm lesion or lesions were biopsied, the result of 
which was to be discussed in an addendum opinion.  This 
opinion has not been located, although the biopsy report 
notes "lesion of skin, possibly cancerous."

If a VA examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  38 C.F.R. 
§ 4.2 (2007).  Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Right Hip Disability 

The veteran's STRs reflect that he fell while playing 
basketball and injured his right hip in August 1969.  A 
January 1990 VA clinical record notes that the veteran had 
fallen and hurt the right hip three weeks prior and then re-
injured the hip a few days ago.  The examiner found a bruised 
right hip.  X-rays showed extensive degenerative arthritis of 
both hips.  

In October 1996, the veteran raised the issue of service 
connection for the hip.  An August 2001 VA orthopedic 
compensation examination report reflects that X-rays showed 
advanced degenerative arthritis of the right hip.  A VA 
physician noted that it would be difficult to determine 
service connection.  In May 2004, the Board remanded the case 
for an opinion.  

An April 2005 VA orthopedic compensation examination report 
reflects that the veteran reported that he fell during active 
service and injured the right hip, but the physician was 
unable to locate a specific STR documenting that fact.  The 
medical opinion requested by the Board in its May 2004 Remand 
is not of record.  Thus, the report is inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2007).  Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994).

Bilateral Hearing Loss Disability 

In April 2001, a VA audiologist evaluated the veteran's 
hearing, but deferred any etiology opinion to a physician.  
In May and August 2001 the ears were examined by VA 
physicians; however, no opinion concerning the etiology of 
any hearing loss disability was rendered.  During the May 
2001 examination, the veteran reported exposure to weapons 
firing, explosions, and artillery fire in Vietnam.  In its 
May 2004 Remand, the Board requested that an ear specialist 
render an opinion concerning the etiology of any hearing loss 
disability.  

Although the veteran underwent a VA compensation examination 
in May 2005, the report is inadequate for two reasons.  
First, the examiner felt unqualified to render the requested 
opinion.  The examiner specifically stated, "Etiology of 
tinnitus and hearing loss should be rendered by a medical 
physician due to the noted conductive component, absent 
reflexes, and hyper-compliant tympanic membranes.  It is 
recommended that veteran be scheduled for an Ear Disease C & 
P evaluation by an otolaryngologist."  Thus, the veteran 
should be examined by an otolaryngologist or other physician 
specializing in ear diseases.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991) (VA's duty to assist includes further 
examination by a specialist when recommended by VA's own 
physician).  

Second, the May 2005 VA audiology compensation examination 
report is based on an erroneous factual background.  The 
examiner noted that the veteran's noise exposure stems from 
service in the Air Force between 1972 and 1978 where he 
reported significant noise exposure while working on the 
flight line as a mechanic.  In stark contrast, the veteran's 
official personnel file (OPF) reflects that the veteran was 
an Army infantryman with combat service in Vietnam in the 
latter 1960s.  His reported noise exposure was due to weapons 
firing, artillery, and explosions.  Because the accuracy of 
the examination report is questioned, it is inadequate for 
evaluation purposes.  38 C.F.R. § 4.2; Bierman, supra.

Accordingly, this case is remanded to the RO for the 
following action:

1.  A search for the addendum report 
regarding the biopsy result of the 
follicle on the right forearm should be 
accomplished.  This is the addendum 
report mentioned in the April 2005 VA 
dermatology examination report.  If the 
addendum report no longer exists, that 
fact should be noted in the claims files.  

2.  The April 2005 dermatology 
compensation examination report should be 
returned to the VA examiner for 
clarification.  If that examiner is not 
available, an appropriate substitute may 
be used.  The dermatologist is asked to 
review the claims folders and address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current skin condition began during 
or is otherwise related to active 
service.  If additional testing and/or 
re-examination are/is required, they/it 
should be conducted.  A rationale for any 
opinion expressed should be offered.  If 
the question cannot be answered, the 
physician should state the reason.

3.  The April 2005 VA joints examination 
report should be returned to the VA 
orthopedist who conducted the 
examination.  If that physician is 
unavailable, another orthopedic 
specialist may be used.  The physician 
should review the claims folders and 
render an opinion addressing whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
right hip disorder is related to active 
service.  The veteran may be reexamined 
if necessary.  A rationale for any 
opinion expressed should be included in 
the addendum.  If the question cannot be 
answered, the physician should state the 
reason.

4.  The AOJ is requested to schedule an 
appropriate examination with an 
otolaryngologist, if available, to 
determine the nature and etiology of the 
veteran's bilateral hearing loss 
disability.  The physician should review 
the claims folders, elicit from the 
veteran his history of hearing 
difficulty, and address whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
hearing loss is related to active duty, 
to include in service acoustic trauma.  A 
rationale for any opinion expressed 
should be included.  If the question 
cannot be answered, the physician should 
state the reason.

5.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If further VA examination is scheduled, the veteran is 
advised that failure to cooperate by reporting for 
examination without good cause may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


